Citation Nr: 9902254	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  98-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

Entitlement to service connection for a cytomegalovirus 
infection (CMV) with toxoplasmosis and hemolytic anemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty in the Navy from June 1973 
to June 1977.  Ongoing Army National Guard service commencing 
in 1980 has been reported, but not fully verified.  The 
veterans active service from November 1990 to May 1991, 
including service in Southwest Asia from January 15 to April 
30, 1991 has been verified.  

This is an appeal from a January 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office Sioux 
Falls, South Dakota, which denied entitlement to service 
connection for disabilities rated as cytomegalovirus 
infection (CMV) with toxoplasmosis and hemolytic anemia.  In 
August 1998, the veteran and his spouse testified at a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) sitting at the regional office.  The case is now 
before the Board for appellate consideration. 


REMAND

The veteran has contended that the conditions at issue are 
not diagnosed disabilities, but are findings due to an 
underlying undiagnosed illness which developed as a result of 
his service in Southwest Asia during the Persian Gulf War and 
compromised his immune system, resulting in the diagnosed 
conditions and several other disorders.

The available service medical records, including the report 
of his physical examination for separation from active 
service in April 1991, do not reflect the presence of either 
of the conditions at issue.  Complete medical records 
covering his entire National Guard service are not of record.

The record reflects that he was hospitalized at the Sioux 
Valley Hospital in December 1995 with complaints, including 
weakness, fatigue and body aches.  It was indicated that he 
had recently had a trip to China and had gotten sick there as 
he had been exposed to many sick children.  It was noted that 
he had served in the Middle East in the military service in 
support of Operation Desert Storm and had also traveled in 
the Mediterranean area.  Various findings were recorded on 
physical examination and various laboratory studies were 
conducted.  The final diagnosis was cytomegalovirus 
infection.  

The veteran was examined by the VA in March 1997 and 
diagnoses were made, including hemolytic anemia, 
cytomegalovirus infection and toxoplasmosis infection.  It 
was indicated that the veteran's chronic fatigue and weakness 
were most likely related to his underlying hemolytic anemia 
and chronic CMV infection.  

During the course of the August 1998 hearing on appeal, the 
veteran related that he had returned from his trip to China 
about November 4, 1995, and that the trip had taken 14 days.  
It was contended that he was not medically sound prior to the 
trip and had had the onset of his medical problems well 
before the trip.  It was indicated that in 1992 he had begun 
going to the Winner Hospital and in 1993 he had had his 
gallbladder removed at that facility.  It was indicated that 
in early 1995 he had been diagnosed with severe anemia by a 
Dr. Pinter in Winner and had been sent to see a Dr. McHale.  
It was indicated that the veteran had had all of that 
treatment prior to his trip to China.  It was later indicated 
that those records would be obtained by the appellant and 
submitted for Board consideration, in addition to records of 
the veteran's recent treatment at the VA Medical Center in 
Sioux Falls.

The record reflects that, later in August 1998, the veteran's 
representative submitted medical records from the Winner 
Regional Health Care Center from April 1997 to January 1998; 
records from the Sioux Valley Hospital from December 1995; 
and records from the VA Medical Center Sioux Falls from 
December 1995 to May 1998.  However, the medical records 
submitted did not include the promised records of the 
veteran's treatment prior to his trip to China in 1995.  
Although some of those medical records were in the claims 
file, it does not appear that the available records are 
complete.  

The Board is contemplating obtaining a medical advisory 
opinion in this case and believes that the complete private 
medical records reflecting treatment of the veteran 
subsequent to his separation from service and prior to 
December 1995 would be desirable.  In addition, the veterans 
complete National Guard service, including his complete 
health record would appear to be pertinent.  Accordingly, the 
case is REMANDED for the following action:  

1.  The veteran should be contacted and 
asked to provide the complete names and 
addresses of all private physicians who 
treated him and private medical 
facilities where he was treated 
subsequent to his release from active 
duty in May 1991 and prior to December 
1995.  The regional office should 
thereafter contact those 
physicians/medical facilities directly 
and request that they provide complete 
copies of all medical records reflecting 
treatment of the veteran during that 
period of time.  Any such records 
obtained should be associated with the 
claims file.

2.  The South Dakota Army National Guard 
headquarters should be requested to 
furnish documentation of the veteran's 
service with that organization, including 
all periods of active duty for training 
and furnish his complete National Guard 
service medical records.  

3.  When the above actions has been 
completed, the case should be returned to 
the Board for further appellate 
consideration without further 
adjudication.  No action is required of 
the veteran until he receives further 
notice.  


The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -
